



COURT OF APPEAL FOR ONTARIO

CITATION: Green v. Canadian Imperial Bank of
    Commerce, 2014 ONCA 90

DATE: 20140203

DOCKET: C55832, C55982, C56252

Doherty, Feldman, Cronk, Blair and Juriansz JJ.A.

C55832

BETWEEN

Howard Green and Anne Bell

Plaintiffs (Appellants)

and

Canadian Imperial Bank of Commerce, Gerald
    McCaughey, Tom Woods, Brian G. Shaw, and Ken Kilgour

Defendants (Respondents)

C55982

BETWEEN

Marvin Neil Silver and Cliff Cohen

Plaintiffs (Respondents)

and

IMAX Corporation, Richard L. Gelfond, Bradley J.
    Wechsler, Francis T. Joyce, Neil S. Braun, Kenneth G. Copland, Garth M. Girvan,
    David W. Leebron and Kathryn A. Gamble

Respondents (Appellants)

C56252

BETWEEN

Trustees of the Millwright Regional Council of
    Ontario Pension Trust Fund

Plaintiffs (Respondents)

and

Celestica Inc., Stephen W. Delaney and Anthony P.
    Puppi

Defendants (Appellants)

AND BETWEEN

Nabil Berzi

Plaintiffs (Respondents)

and

Celestica Inc., Stephen W. Delaney and Anthony P.
    Puppi

Defendants (Appellants)

AND BETWEEN

Huacheng Xing

Plaintiffs (Respondents)

and

Celestica Inc., Stephen W. Delaney and Anthony P.
    Puppi

Defendants
    (Appellants)

R. Paul Steep and Dana M. Peebles, for the appellants, IMAX
    Corporation, Richard L. Gelfond, Bradley J. Wechsler, Francis J. Joyce, Neil S.
    Braun, Kenneth G. Copland, Garth M. Girvan, David W. Leebron and Kathryn A.
    Gamble

William V. Sasso, A. Dimitri Lascaris, Serge Kalloghlian
    and Daniel E. Bach, for the respondents, Marvin Neil Silver and Cliff Cohen

Joel P. Rochon, Peter R. Jervis, Sakie Tambakos, John
    Archibald and Remissa Hirji, for the appellants, Howard Green and Anne Bell

James C. Tory and Sheila Block, for the respondent,
    Canadian Imperial Bank of Commerce

Benjamin Zarnett and David Conklin, for the respondents,
    Gerald McCaughey, Tom Woods, Brian G. Shaw, and Ken Kilgour

Nigel Campbell and Ryan A. Morris, for the appellants,
    Celestica Inc., Stephen W. Delaney and Anthony P. Puppi

Kirk M. Baert, Celeste Poltak, Michael Mazzuca, Peter
    Prozanski and Trent Morris, for the respondents, Trustees of the Millwright
    Regional Council of Ontario Pension Trust Fund, Nabil Berzi, Huacheng Xing

Anna Perschy, for the intervenor, Ontario Securities
    Commission

Alan L.W. D'Silva, Mark E. Walli and Lesley Mercer, for
    the intervener, Insurance Bureau of Canada

Margaret L. Waddell, for the intervenor, Canadian
    Foundation for Advancement of Investor Rights

Jonathan Bida, for the intervenor, Shareholder
    Association for Research and Education

Heard: May 13, 14, 15, 16, 2013

On appeal from the order of Justice G.R. Strathy of the
    Superior Court of Justice, dated July 3, 2010, with reasons reported at 2012
    ONSC 3637 (C55832); and on appeal from the order of Justice K.M. van Rensburg of
    the Superior Court of Justice, dated August 27, 2012, with reasons reported at
    2012 ONSC 4881 (C56252); and on appeal from the order of Justice P.M. Perell of
    the Superior Court of Justice, dated October 15, 2012, with reasons reported at
    2012 ONSC 6083 (C56252).

Feldman J.A.:

A.

Introduction

[1]

In each of these three appeals, the plaintiffs are representative
    plaintiffs in a class proceeding. They are each claiming damages under Part
    XXIII.1 of the
Securities Act
, R.S.O. 1990, c. S.5,

s. 138.3,

for misrepresentations alleged to have been made in respect of shares
    trading in the secondary market. In each case, the representative plaintiff
    commenced a class proceeding for common law negligent misrepresentation and in
    that statement of claim they each also made the statutory claim. The statutory
    claims are based on the new statutory cause of action under Part XXIII.1, which
    came into force on December 31, 2005. The statutory cause of action is found in
    s. 138.3, reproduced in Schedule A.

[2]

In each case, the statement of claim was issued and served within the
    three-year limitation period for bringing the statutory claim (s.138.14), but
    in each case, leave to commence the statutory action (s.138.8) was not obtained
    within the three-year period.


[3]

In this courts decision in
Sharma v. Timminco
, 2012 ONCA 107,
    109 O.R. (3d) 569, leave to appeal to S.C.C. refused, [2012] S.C.C.A. No. 157
    (
Timminco
), the court held that the statutory claim is
    statute-barred if leave to commence the action is not obtained within the
    three-year limitation period, and that s. 28 of the
Class Proceedings Act, 1992,
S.O. 1992, c.6 (
CPA
)

does not suspend the running of
    the limitation period in favour of class members until leave has been obtained.

[4]

The three experienced class proceedings judges who decided these cases
    dealt with the expiry of the limitation period in different ways. In
Green
    v. Canadian Imperial Bank of Commerce
, 2012 ONSC 3637, 219 A.C.W.S. (3d)
    692, (
Green v. CIBC
), Strathy J. held that there was no avenue
    available to relieve against the passage of the limitation period in light of
    the decision in
Timminco
. In
Silver v. IMAX Corp.
, [2009]
    O.J. No. 5573, 66 B.L.R. (4th) 222 (S.C.J.), leave to appeal to Ont. Div. Ct.
    refused, 2011 ONSC 1035, 105 O.R. (3d) 212, van Rensburg J. had already granted
    leave after the expiry of the limitation period. In 2012 ONSC 4881, [2012] O.J.
    No. 4002, she ordered that the leave that had been granted to commence the
    action applied
nunc pro tunc
within the limitation period. Both decisions
    will hereafter be referred to as
Silver v. IMAX
. In
Trustees of
    the Millwright Regional Council of Ontario Pension Trust Fund v. Celestica
    Inc.,
2012 ONSC 6083, 113 O.R. (3d) 264 (
Celestica
), Perell J.
    held that leave could be granted after the expiry of the limitation period by
    applying the doctrine of special circumstances.

[5]

The three appeals were heard together by a five-judge panel of this
    court to allow the court to decide whether to reconsider the decision in
Timminco
.

[6]

The
Timminco
courts interpretation of the term asserted in
    s. 28 of the
CPA
was a viable one based on the arguments made and the
    record before it in that case. However, when the consequence of the
    interpretation, which leaves class members without the normal s. 28 protection
    from the passage of the limitation period, is assessed in light of the purpose
    and intent of the new statutory claim, we have concluded that the
    interpretation given is not correct and the decision of the court should be
    overturned.

B.

Brief Procedural Background of the three Appeals

[7]

In
Green v. CIBC
, the applications for certification under the
CPA
and for leave to proceed under Part XXIII.1 of the
Securities Act
were
    heard together by Strathy J.
Timminco
was released on the second last
    day of the motion. Strathy J. would have granted leave and certification but
    following the decision in
Timminco,
he dismissed the leave application
    and the statutory action as time-barred.
[1]


[8]

In
Silver v. IMAX
,
van Rensburg J. had already granted leave before
Timminco
was
    released. Following the release of
Timminco
, the defendants applied
    for summary judgment to dismiss the action as time-barred when leave was
    granted. Justice van Rensburg dismissed the motion and made the grant of leave
    apply
nunc pro tunc
.

[9]

The proceedings
    below in
Celestica
are not as far advanced as those in the other two appeals. The Ontario
    litigation was held in abeyance while a parallel action proceeded through the
    courts in the United States. The plaintiffs did not file a notice of motion to
    seek leave until after
Timminco
was released in 2012. Perell J. refused to strike
    the claim as statute-barred by applying the doctrine of special circumstances. He
    held that leave could be granted
nunc pro tunc
on the facts of
Celestica
,
    if the plaintiffs met the leave test
.

C.

The Decision in
Sharma v. Timminco

[10]

In
Timminco
, the representative plaintiff commenced a class
    proceeding in May 2009. The pleading alleged that misrepresentations by the
    defendants between March and November 2008 affected the value of the Timminco
    shares that traded in the secondary market. It claimed damages for negligent
    misrepresentation on a class-wide basis. The statement of claim also stated
    that the plaintiff intended to move for an order permitting the Plaintiff to
    assert the statutory causes of action and to then deliver an amended statement
    of claim to plead them.

[11]

In early 2011, as the expiry of the three-year limitation period under
    Part XXIII.1 approached and the plaintiff had not yet brought the motion for
    leave (or a motion to certify the class proceeding), he sought and obtained an
    order from the class proceedings judge, Perell J. The order declared that the
    effect of s. 28 of the
CPA
was to suspend the running of the
    limitation period in favour of all class members, including the representative
    plaintiff, once the statutory claim was asserted or mentioned in a statement of
    claim and before leave to commence the statutory action was obtained.

[12]

The defendants appealed that decision to this court. On appeal, this
    court reversed the decision of the motion judge. The court held that where a
    statement of claim in a class proceeding states that the statutory claim will
    be made based on the facts pleaded and that leave will be sought, s. 28 of the
CPA
does not suspend the running of the limitation period in favour of any
    member of the class unless leave to commence the statutory claim has first been
    obtained from the court.

D.

The Effect of
Timminco
on the three cases now
    under appeal

[13]

When the decision in
Timminco
was released on February 16, 2012,
    the result came as a great surprise to the securities class action bar. Strathy
    J. observed in
Green v. CIBC
at para. 475 that: Counsel for the
    individual defendants aptly described the decision, at that time, as a thunderbolt.
    The immediate effect of the courts decision was that the statutory claims in a
    number of cases were either statute-barred  as in the cases now before the
    court  or would likely become statute-barred before the three-year limitation
    period expired.

[14]

In the three cases before the court, a class action had been commenced
    within the three-year limitation period provided by s. 138.14(1) of the
Securities
    Act
[2]
(set out in footnote 2 below and in Schedule A for ease of reference) in
    which all the facts that formed the basis of the cause of action were pleaded,
    along with the stated intention to seek leave to commence the statutory claim.
[3]
Also in all three cases, a motion for leave to commence the statutory claim has
    been brought. In
Green v. CIBC,
the limitation period expired on
    December 6, 2010, before the motion for leave was heard; in
Silver v. IMAX
,

the limitation period expired on March 9, 2009, while the leave decision
    was under reserve. In
Celestica
, the motion for leave has not yet been
    heard; the limitation period expired January 30, 2010.

E.

The Ability of the Court of Appeal to Review a Previous Court Decision

[15]

In
David Polowin Real Estate Ltd. v. Dominion of Canada
    General Insurance Co.
(2005), 76 O.R. (3d) 161, this court described the
    circumstances in which it would revisit and reverse a previous decision of the
    court in the context of recognizing the importance of adhering to the doctrine
    of
stare decisis
. Previously, some judgments of this court had taken a
    more rigid approach, requiring errors to fit within one of the traditional
    exceptions to
stare decisis
. In
Polowin
, a case involving the
    interpretation of a provision of the
Insurance Act,
R.S.O. 1990, c. I.8
and a regulation under the Act
,
this court held that it could overrule its previous decision that had
    misinterpreted those provisions, regardless of whether the type of error fit
    into one of the traditional exceptions. Writing for the court in
Polowin,
Laskin
    J.A. articulated the preferred approach at para. 127, as follows:

[127] Instead of focusing on phrases such as "manifestly
    wrong", the approach I prefer is that adopted by this court in
R. v.
    White

(1996), 29 O.R. (3d) 577
,
[1996] O.J. No. 2405
(C.A.), at p. 602 O.R. It calls on the court to weigh the advantages and disadvantages
    of correcting the error in a previous decision. This approach focuses on the
    nature of the error, and the effect and future impact of either correcting it
    or maintaining it. In doing so, this approach not only takes into account the
    effect and impact on the parties and future litigants, but also on the
    integrity and administration of our justice system.

F.

Applying the
Polowin
test to the
timminco
decision

(1)

The findings in
Timminco

[16]

Following the approach taken in
Polowin
, the first issue to be determined
    is whether the court in
Timminco
erred in its interpretation of s. 28
    of the
CPA
and s. 138.8(1) of the
Securities Act.
To do that,
    it is necessary to review the
Timminco
decision in order to identify
    specifically what the case decided. As already noted,
Timminco
was a
    class action proceeding for alleged misrepresentations in the secondary market
    that caused the value of Timminco shares to fall and the class members to
    suffer losses. Along with common law causes of action in negligence and negligent
    misrepresentation, the statement of claim included para. 117, which provided:

117. The Plaintiff intends to deliver a notice of motion
    seeking, among other things, an Order permitting the Plaintiff to assert the
    statutory causes of action particularized in Part XXIII.1 of the Securities
    Act, and if granted, to amend this Statement of Claim to plead these causes of
    action.

[17]

Unlike the common law cause of action for negligent misrepresentation,
    the statutory cause of action under Part XXIII.1 of the
Securities Act
allows
    an investor to recover for losses suffered without proving any reliance on the
    misrepresentation in the purchase or sale of shares. Consequently, the same
    facts surrounding the misrepresentation and its effect on the share price can
    ground both the common law cause of action and the statutory cause of action.
    However, the statutory cause of action requires leave of the court.

[18]

Under the heading Leave to Proceed, s. 138.8(1) of the
Securities
    Act
provides:

138.8(1) No action may be commenced under s. 138.3
    without leave of the court granted upon motion with notice to each defendant.
    The court shall grant leave only where it is satisfied that,

(a) the action is being brought in good faith; and

(b) there is a reasonable possibility that the action
    will be resolved at trial in favour of the plaintiff.

[19]

In
Timminco
, the court stated at para. 15 that it was not
    disputed that because leave had not been granted, the class proceeding is not
    an action commenced under s. 138.3.  Therefore, whether leave of the court had
    to be obtained before a statement of claim could issue that commenced the
    action was not before the court in
Timminco
. The only issue before the
    court was whether the application of s. 28 of the
CPA
would
    nevertheless suspend the running of the limitation period for all class members
    before leave was obtained because the statutory cause of action was asserted
    in the class action statement of claim for negligent misrepresentation.

[20]

Section 28 of the
CPA
is the provision that addresses how
    limitation periods operate in the context of class actions and reads as
    follows:

28. (1) Subject to subsection (2), any limitation
    period applicable to
a cause of action asserted in a class proceeding
is
    suspended in favour of a class member on the commencement of the class
    proceeding and resumes running against the class member when,

(a) the member opts out of the class proceeding;

(b) an amendment that has the effect of excluding the
    member from the class is made to the certification order;

(c) a decertification order is made under section 10;

(d) the class proceeding is dismissed without an
    adjudication on the merits;

(e) the class proceeding is abandoned or discontinued
    with the approval of the court; or

(f) the class proceeding is settled with the approval
    of the court, unless the settlement provides otherwise. [Emphasis added.]

[21]

In order to come within s. 28 of the
CPA
, the s.138.3 cause of
    action had to have been asserted in a class proceeding. In order to interpret
    the term asserted, the court referred, at para. 17, to two dictionary
    definitions of assert: make or enforce a claim to (
assert ones rights
)
    and to invoke or enforce (a legal right). Focusing on the second meaning,
    enforce a claim or legal right, the court reasoned that because the statutory
    cause of action could not be enforced without leave being obtained, it could
    not be asserted before leave is obtained.

[22]

The court identified five bases of support for this interpretation. The
    first two reflected access to justice concerns for the class members. First,
    the fact that none of the subsections of s. 28(1) that recommence the running
    of the limitation period depends on the granting or denial of leave means that
    class members could have the limitation period suspended to protect them, but
    the class action may never proceed. Similarly, the protective purpose of s. 28
    would be thwarted where no leave motion is brought.

[23]

Third, it was not the purpose of s. 28 to put class action plaintiffs in
    a better position than individual plaintiffs by suspending the limitation
    period before leave only for class action plaintiffs but not for individual
    plaintiffs. Fourth, the courts interpretation furthered the object of s.
    138.14 of the
Securities Act
, the limitation period for the statutory
    claim, by forcing plaintiffs to proceed with the leave motion expeditiously.
    Fifth, in answer to an anticipated concern, the court observed that its
    interpretation would not have the effect of making s. 28 inapplicable to s.
    138.3 claims for misrepresentation in the secondary market; s. 28 would apply
    to suspend the running of the limitation period, but only once an action was
    commenced with leave.

(2)

The
    effect of the
Timminco
decision on class
    actions for a remedy under s. 138.3 of the
Securities
    Act

[24]

The effect of the decision in
Timminco
is that representative
    plaintiffs are required to both move for and obtain leave of the court, and to
    commence a class action containing a claim under s. 138.3, within the
    three-year limitation period provided in s. 138.14 of the
Securities Act
(or the abbreviated period, if it becomes applicable  ss.
    138.14(a)(ii),(b)(ii),(c)(ii)).

[25]

Obtaining leave within time may prove either difficult or impossible,
    depending on a number of circumstances. Two are most significant. Because the
    limitation period is not dependant on the discovery or the discoverability of
    the misrepresentation, the action must be commenced within three years of the misrepresentation.
    The longer it takes to discover the misrepresentation, the shorter is the
    period available to conduct the leave motion (and any appeals), obtain leave
    and commence the action.

[26]

Then once the motion for leave is launched, the timing of the hearing is
    only partially within the control of the moving party. For example, the
    defendants may initiate procedural steps that could cause delay. As well, court
    availability can affect the timing of the hearing and the decision. In
Silver
    v. IMAX
, the leave motion had been argued and was under reserve when the
    limitation period expired.

[27]

The fact that a plaintiff cannot unilaterally control whether its claim
    is brought within the applicable limitation period is a unique circumstance,
    and one which is foreign to the concept of a limitation provision. The court
    was not made aware of any comparable limitation provision.
[4]


(3)

Considering
Timminco
in the context of the history
    and purpose of s. 28 of the
CPA
and s. 138.3 of the
Securities Act

Section 28 of the
CPA

[28]

In order to reconsider the analysis and the result in
Timminco
in context, it is also necessary to review 1) the history and purpose of s. 28
    of the
CPA
and 2) the history and purpose of the new statutory action
    for misrepresentation in the secondary market under s. 138.3 of the
Securities
    Act
.

[29]

Section 28 of the
CPA
has its genesis in the discussion and
    recommendation contained in chapter 19 of the Ontario Law Reform Commissions
Report
    on Class Actions
(Toronto: Ministry of the Attorney General, 1982). The
    issue before the Commission was clearly articulated in the first paragraph of
    the chapter at p. 771:

A statute of limitations operates to prevent a party from
    commencing proceedings after the passage of a specific period of time,
    generally measured from the accrual of the cause of action. As a general rule,
    time ceases to run upon the commencement of an action within that specified
    period of time. It is clear that, when a representative plaintiff commences a
    class action, this result will follow insofar as the individual cause of action
    of the class representative is concerned. However, what of the causes of action
    of the absent class members? Does time likewise cease to run? If so, when does
    this occur: upon the commencement of the class action; upon the granting of
    certification; or, for example, upon the filing of a motion to intervene?
    Without statutory guidance, no certain answer is possible. Equally uncertain is
    the time when the limitation period, if suspended, will resume running against
    the absent class members. In the opinion of the Commission, these matters are
    important and should be dealt with in the proposed
Class Actions Act
.

[30]

In
Logan v. Canada (Minister of Health)
, [2003]
    O.J. No. 418, 36 C.P.C. (5th) 176 (S.C.J.), affd, [2004] O.J. No. 2769, 71
    O.R. (3d) 451 (C.A.), at para. 24, Winkler J. quoted  the Discussion of s. 28
    of the
CPA
in the
Report

of the Attorney Generals
    Advisory Committee on Class Action Reform
(Toronto, 1990) as follows:

Given the number of potential class members and the fact that
    many of them are absent and require protection, care must be taken to ensure
    that their rights are not prejudiced by the commencement of a class proceeding.
    Limitation periods are therefore suspended until a party decides to act alone
    (opting-out) or until determination has been made in the proceeding itself.

[31]

In an individual action where s. 28 of the
CPA
does not apply,
    when a person commences an action before the expiry of the applicable
    limitation period the action has been commenced within time and time ceases to
    run. This is also what normally occurs for the representative plaintiff in the
    context of a class proceeding: the clock stops running for him or her because
    the action is in time. The concern is for the other class members who have not
    commenced their own actions and will not need to do so if the class action is
    certified and proceeds. If it does not proceed, it is only in the case of the
    other class members that the limitation period may resume running. It will not
    normally resume running against the representative plaintiff because that
    person has an action commenced within time.

[32]

The role of the representative plaintiff in a class action from a
    limitation point of view is to properly commence the action within the
    limitation period. Where a proceeding is commenced by the representative
    plaintiff within the limitation period, the other class members are, in effect,
    sheltered by the timeliness of the representative plaintiffs action. The
    contrary is also true: the other class members get no protection from an
    untimely proceeding.  That is, unless the representative plaintiff commences
    the action effectively within the limitation period, then time does not cease
    to run for the other class members.

[33]

The effect of s. 28 was explained by Winkler J. and confirmed by this
    court in
Logan,
where the defendant argued that a class proceeding is
    only commenced once it is certified and, until then, it is an individual action
    and does not attract the protection of s. 28 for the rest of the class members.
    Winkler J. rejected that interpretation. He explained that the
CPA
is
    remedial legislation enacted to enhance access to justice for those with
    uneconomic individual claims. To require each such person to start his or her
    own action while waiting to see if the representative action is certified would
    defeat the purpose of s. 28 and the legislation as a whole. The court held that
    under s. 28, the commencement of the class action occurs when the claim is
    issued. It is at that time, and not when the claim is certified, that the
    limitation period is suspended for all class members.

[34]

Section 28 recognizes that different causes of action can be asserted in
    one statement of claim and that they may have different, applicable limitation
    periods. Each such limitation period is suspended when each cause of action is
    effectively asserted in the action within the applicable limitation period.

Section 138.3 of the
Securities
    Act

[35]

Ongoing disclosure by corporate issuers of securities is one of the
    touchstones of corporate responsibility to the investing public. Together with
    the supervisory, regulatory authority of the Securities Commission, civil
    actions are an important way of obtaining compliance with the corporate
    obligation for ongoing, accurate disclosure.

[36]

The new statutory claim for misrepresentation in the secondary market
    under s. 138.3 of the
Securities Act
(see
    Schedule A)
was intended to be remedial legislation with the twin
    goals of a) facilitating and enhancing access to justice for investors, and b)
    deterring corporate misconduct and negligence. By removing the need to prove
    reliance by an individual investor in order to obtain a remedy, the new action
    makes it easier and more cost-effective for investors to prove their claims.  It
    thereby achieves compensation for investors (although with a damages cap), and
    by so doing, discourages corporate actors from making misrepresentations in
    their post-prospectus continuous disclosure.

[37]

In formulating the new civil remedy, both the Allen Committee that
    prepared the original report to the Toronto Stock Exchange, and the Canadian
    Securities Administrators (CSA) that prepared follow-up comments and draft
    legislation, focused on ensuring that the proposed legislative remedy would
    balance the interests of all potential parties and actors. This meant providing
    statutory defences for the corporate actors, a cap on the amount of damages
    that could be recoverable, and a defined three-year limitation period from the
    date of the misrepresentation.

[38]

In the Allen Committee final report, titled
Final Report:
    Responsible Corporate Disclosure: A Search for Balance
(Toronto: The
    Toronto Stock Exchange Committee on Corporate Disclosure, 1997), which
    recommended the new statutory action, the committee concluded that to achieve
    the dual goals of a remedy for aggrieved investors and deterrence of corporate
    issuers, the most appropriate form of action would be a class proceeding under
    the
CPA
. The authors summarized their conclusion at para. 4.6:

4.6 The Committee concluded that the combination of class
    actions with statutory civil liability for a misrepresentation in continuous
    disclosure, properly designed, would provide the benefits of better disclosure
    without unduly facilitating meritless litigation. The objective is to provide
    aggrieved investors with a remedy the potential exercise of which would act as
    a deterrent to misrepresentations (similar to liability for a prospectus
    misrepresentation) without facilitating extortionate class actions

[39]

One of the largest concerns of potential defendants following the Allen
    Report recommendation remained the strike suit, which had become prevalent in
    the United States. In a strike suit, a class action lawyer would sue on a
    corporate statement whenever the share price fell, in order to obtain a quick
    settlement from the corporation, regardless of the merit of the claim.

[40]

In order to meet this concern, two further protections were later added
    to the proposed new action by the CSA to prevent strike suits in Canada; one
    was court-approved settlements. The other was a screening mechanism that
    required a plaintiff to seek leave of the court to commence an action, where
    the court would consider the merits of the proposed action by examining the
    evidence and determining whether the action was being brought in good faith and
    had a reasonable possibility of success. That is the leave requirement in s.
    138.8 of the
Securities Act.

[41]

The result was the provision of the new statutory remedy for
    misrepresentation in ongoing disclosure, best pursued as a class proceeding,
    which would achieve compensation for class members, but also corporate
    deterrence. The deterrence component is significantly weakened if the claims
    are brought only by individual investors, first because the involved loss
    amounts are smaller, but also because such actions are likely to be too
    expensive to pursue on an individual basis.

(4)

Is
    leave a component of and therefore a pre-requisite to asserting the statutory
    claim?

[42]

The issue for the court in
Timminco
was whether the
    representative plaintiff had effectively asserted the statutory
    misrepresentation cause of action in the statement of claim when he commenced
    the class action for negligence but did not first obtain leave of the court to
    commence the statutory cause of action in accordance with s. 138.8(1) of the
Securities
    Act
. In other words, is leave required before the plaintiff is entitled to
    assert the statutory claim? In
Timminco
, this court answered yes to
    this question.

[43]

The leave requirement is set out in s. 138.8(1) of the
Securities
    Act
.
I repeat here for
    ease of reference both s. 138.8(1) as well as the opening phrase in s. 28 of
    the
CPA
:

138.8(1) No action may be commenced under s. 138.3
    without leave of the court granted upon motion with notice to each defendant.
    The court shall grant leave only where it is satisfied that,

(a) the action is being brought in good faith; and

(b) there is a reasonable possibility that the action
    will be resolved at trial in favour of the plaintiff.

28. Subject to subsection (2), any limitation period applicable
    to a cause of action asserted in a class proceeding is suspended in favour of a
    class member

[44]

The court in
Timminco
determined that the statutory cause of
    action under s. 138.3 of the
Securities Act
could not be asserted
    under s. 28 of the
CPA
because a component of that cause of action is
    leave of the court to commence the action. The two dictionary meanings of
    assert set out by the court were to make or enforce a claim to and to
    invoke or enforce (a legal right). The court in
Timminco
focused on
    the enforcement aspect of the definitions.

[45]

However, using the same definitions, to assert a claim is also to make a
    claim or to invoke a legal right.

[46]

In my view, by pleading the statutory claim under s. 138.3, the
    representative plaintiff is making the claim or invoking the legal right.
    Although the claim cannot be ultimately enforced unless leave is granted, by
    pleading the facts necessary to found the claim, the representative plaintiff
    is making the claim and invoking the legal right given by the statute.

[47]

Even if one viewed the word assert in s. 28 as ambiguous, because it
    is contained in a provision that gives the benefit of the suspension of a
    limitation period to class members, the ambiguity should be resolved in favour
    of those entitled to that benefit. In
Ordon Estate v. Grail
, [1998] 3
    S.C.R. 437, at para. 136, the Supreme Court of Canada stated that statutory
    provisions creating a limitation period are to be strictly construed in favour
    of the plaintiff. The Court referred to a statement by Estey J., writing for
    the majority of the Court in
Berardinelli v. Ontario Housing Corp.
, [1979]
    1 S.C.R. 275, at p. 280, that as a limitation provision circumscribes the
    rights of action of a citizen, any ambiguity should be resolved in favour of
    the person whose right of action is being truncated.

[48]

In
Timminco,
the court raised the five concerns with this
    interpretation, referred to in paras. 22 and 23 above, some of which affect the
    rights of the defendants and some, the class action plaintiffs. The first was
    that the failure to seek leave or the denial of leave are not triggering events
    listed in s. 28(1) that restart the running of the limitation period. Therefore
    class members could be waiting indefinitely with no action proceeding. I
    believe the answer to this observation is that both the defendants and the
    class action case management judge will ensure that the motion for leave is
    proceeded with in a timely manner or the class action proceeding is dismissed.
    Dismissal without adjudication on the merits is one of the triggers (s.
    28(1)(d)) for resumption of the running of the limitation period. Of course, if
    leave is denied, the statutory claim is effectively at an end for all potential
    plaintiffs.

[49]

The second issue raised in
Timminco
was that class members did
    not need the protective suspension of the limitation period that is the purpose
    of s. 28, where the representative plaintiff was not proceeding with the leave
    application. However, to the contrary, if a representative plaintiff is not
    proceeding and needs to be replaced, then the class members do need the
    protection of s. 28 during that time, otherwise they will each have to commence
    their own action and bring a leave motion.

[50]

The third concern was that if asserting the claim without first
    obtaining leave has the effect of suspending the limitation period for class
    action plaintiffs under s. 28, this puts class action plaintiffs in a better
    position than an individual plaintiff, which is not the purpose of s. 28. I
    believe what the
Timminco
court was commenting on here is that by
    asserting the statutory cause of action in a statement of claim that commences
    another action, the effect of s. 28 is that it tolls the limitation period for
    all the class members, including the representative plaintiff, without having
    to first obtain leave and commence the statutory cause of action, as an
    individual plaintiff does.

[51]

I agree that this is an unusual, if not anomalous effect of s. 28, in
    the context of the statutory claim. Normally, when a cause of action is
    asserted in a statement of claim, that statement of claim commences that cause
    of action. If the claim is commenced within the applicable limitation period,
    then the representative plaintiff has commenced his or her own action in time
    and the effect of s. 28 is only to suspend the limitation period for the other
    class members so that they need not commence their own actions. However, here
    the effect is to protect the representative plaintiff as well, who has not yet
    obtained leave and commenced the statutory action.

[52]

As I have said, this effect is unusual. In this case, it means that
    class action members appear to have a procedural benefit or advantage that
    individual claimants do not, because individual claimants must obtain leave and
    commence the statutory action within the three-year limitation period. However,
    this result is not necessarily either inappropriate or unintended by s. 28.

[53]

It is not inappropriate because although the statutory claim can be made
    individually, the committees that formulated it and the legislature that
    enacted it expected the statutory claim to be used optimally through the
    procedural vehicle of a class proceeding.
[5]
This was in order to accomplish the two purposes: 1) to enhance and facilitate
    access to justice for claimants; and 2) to have a significant deterrent effect
    on corporate actors.  Therefore, it is not inappropriate to give the term
    asserted the purposive and effective interpretation which makes the statutory
    claim work successfully as a class proceeding.

[54]

It follows that if the effect of the application of s. 28 to the
    statutory claim is to give class members a procedural benefit over individual
    claimants, there is no basis to say that effect was unintended by s. 28 in this
    context. It furthers the intent of the drafters of the new statutory claim that
    the claim be primarily brought as a class action.

[55]

Fourth, the court in
Timminco
noted that the purpose of the
    three-year (or the abbreviated) limitation period for bringing secondary market
    misrepresentation claims (s. 138.14), is to ensure that such claims are brought
    and proceeded with expeditiously. An interpretation that does not require that
    leave be obtained within that period is inconsistent with that purpose. I will
    respond to this issue more fully in the next section of these reasons dealing
    with whether the
Timminco
judgment should be overruled.
[6]


[56]

Fifth, the court denied that the effect of its interpretation was to
    make s. 28 of the
CPA
inapplicable to s. 138.3 claims for
    misrepresentation in the secondary market. Rather, s. 28 would still suspend
    the running of the limitation period, but only once an action had been
    commenced with leave.

[57]

The problem with this interpretive conclusion is that it does not give
    s. 28 its protective effect for class members. Before leave is granted in the
    class action, they would have to start their own individual actions and obtain
    leave individually to ensure that their personal claims were timely. This
    result undermines the purpose of s. 28 as envisioned by the Law Reform
    Commission and the Attorney Generals Advisory Committee, and as explained in
Logan
as well as in
Coulson v. Citigroup Markets Canada Inc
., 2010 ONSC
    1596, 92 C.P.C. (6th) 301, at para. 49; affd, 2012 ONCA 108, 288 O.A.C. 355.

(5)

Two
    arguments made in these appeals that address the issue whether the statutory
    action can be commenced before leave is obtained, rather than whether it can be
    asserted within the meaning of s. 28 of the
CPA
before leave is
    obtained

[58]

As discussed in paragraph 19 of these reasons, it was not argued in
Timminco
that a class proceeding for the statutory remedy had been commenced without
    obtaining leave. The only issue was whether the statutory claim could be
    asserted, within the meaning of s. 28 of the
CPA
, without first
    obtaining leave, in a statement of claim that was properly commenced for
    another class action framed in negligent misrepresentation.

[59]

Part of the argument addressed to this court was based on a line of
    cases, culminating in this courts decision in
Re New Alger Mines Ltd.
(1986)
, 54 O.R. (2d) 562 (C.A.), which
    holds that where a statute provides that leave is required to commence an
    action, leave can be obtained after the action is commenced in an order that is
    made
nunc pro tunc
. It was argued that similarly, this statutory claim
    could be commenced without first obtaining leave, as long as leave was later
    obtained by an order made
nunc pro tunc
.

[60]

Another submission that addressed the timing of commencing the statutory
    action was that one could examine the use of language contained in a number of
    subsections of s. 138 of the
Securities Act
to assist in interpreting
    the intention of the legislature as to whether leave had to be obtained before
    a statement of claim for the statutory claim could be issued. For example, the
Securities
    Act
refers to a motion for leave but also to an application for leave.
    It also refers to the parties to the motion as plaintiff and defendant, arguably
    suggesting an existing action.

[61]

Because the focus of these appeals was on the issue decided in
Timminco
,
and because the procedural factual matrix of these appeals also mirrors that in
Timminco
, I have limited the decision in these appeals to the issue
    decided in
Timminco
.
Accordingly,
    I do not address the two arguments just outlined.

(6)

Conclusion on
Timminco

[62]

Based on the analysis discussed above, I conclude that
Timminco
wrongly held that:  1) a class action properly commenced cannot also assert a
    cause of action for the statutory remedy under s. 138.3 unless leave has first
    been obtained, and 2) before leave is obtained, s. 28 of the
CPA
does
    not suspend the limitation period for all class members in a properly commenced
    class proceeding that claims a remedy under s. 138.3 and proposes to seek
    leave. Allowing the statutory claim to be asserted with the common law claim
    provides for procedural simplicity and reconciliation of the respective
    purposes of the
CPA
and the
Securities Act
.

G.

Is this a case where the court should overrule itS previous decision?

[63]

Following the approach taken by this court in
Polowin
, which
    focuses on the effect and future impact of either correcting [the error] or
    maintaining it, in my view, the decision in
Timminco
should be
    overruled on these appeals for the following four reasons.

(1) One of the
    main benefits of the class action, the suspension of the limitation period for
    all members of the class, has been removed

[64]

As discussed above, the twin goals of the new statutory cause of action
    for misrepresentation in the secondary market were to facilitate access to
    justice for investors and to deter corporate misconduct.

[65]

It is clear that neither of the twin goals will be effectively achieved
    if the class action procedure is not a viable one. However, that is an effect
    of the
Timminco
decision. As a result of the
Timminco
interpretation of the interaction between s. 28 of the
CPA
and ss.
    138.14 and 138.8 of the
Securities Act
,
there is no suspension of the three-year limitation
    period for class members when the representative plaintiff commences a class
    action for negligence which also seeks a s. 138.3 remedy but without first
    obtaining leave. This means that class members must do what s. 28 was intended
    to obviate: commence their own action with leave in order to try to ensure that
    their action is brought within the limitation period.

(2)
Timminco
undercuts the ability of investors to
    bring a class action within the limitation period because they do not have
    control of whether they can meet or toll the limitation period

[66]

The effect of the decision In
Timminco
is that a representative
    plaintiff must move for and obtain leave to proceed (including the resolution
    of all appeals) before a class action can be commenced. This means that if, for
    example, an investor only learns about the misrepresentation two years and
    eleven months after it was made, the investor would have only one month not
    only to commence the action, but to obtain leave to do so. Even if a
    representative plaintiff initiates the leave motion much earlier in the
    three-year period, there is no guarantee that the motion will be completed, an
    order made, and all appeals exhausted within time. This makes the entire class action
    an uncertain endeavor.

[67]

In
Timminco
, the representative plaintiff had taken no steps to
    bring the motion for leave as the limitation period came close to expiring. The
Timminco
court observed that its decision had the desirable effect of
    ensuring that the leave motion would be proceeded with expeditiously. It
    preserved the effective three-year time limit for obtaining leave, which is
    created by the combination of the leave requirement (s. 138.3) and the three-
    year limitation for commencing the statutory action (s. 138.14).

[68]

I agree that the motion for leave must be brought in a timely manner and
    pursued diligently until leave has been granted or denied. However, I note the
    submission made in these appeals on behalf of the Ontario Securities Commission
    that the leave provision, added to prevent strike suits, came after the
    limitation period was already part of the draft legislation. In addition, the
    CSA report that recommended the leave requirement did not refer to the issue of
    timeliness or link the importance of the leave motion to the limitation period.

[69]

Accepting that the leave motion must be pursued diligently, there are a
    number of ways that can be achieved. Since class actions come under case
    management by experienced class action judges, it will be up to the judge and
    the parties to ensure timeliness.

[70]

Removing from plaintiffs the ability to control compliance with the
    limitation period is another effect of the
Timminco
decision that
    undercuts the viability of the s. 138.3 action and the effectiveness of using
    the class action procedure. It could also have the indirect effect of forcing
    judges or the judicial administration to give undue priority to these
    particular actions and motions over other equally deserving litigation, in
    order to try to ensure limitation compliance.

(3) Similar
    legislation in other provinces and Ontarios response to
Timminco

[71]

Almost every province has leave, press release, and limitation period
    provisions very similar to those of the Ontario
Securities Act
in ss.
    138.8 and 138.14. The fact that the same remedy can be obtained in other
    provinces for the same misrepresentation is recognized in s. 138.14 as a factor
    that may affect the limitation period for any claimant in any of those
    provinces.

[72]

In response to the public concern about the effect of the
Timminco
decision on the efficacy of the statutory remedy, the Ontario government
    announced in its 2013 Budget,
A Prosperous and Fair Ontario
(Toronto:
    Queens Printer for Ontario, 2013), at p. 290, that it would propose updates to
    the
Securities Act
if needed, following court cases (these appeals), to
    suspend the operation of the secondary market civil liability limitation period
    while leave to proceed was being sought. The Manitoba government has already
    amended its
Securities Act
, C.C.S.M. s. S50, Part 2. Section 197(2) of
    that Act now provides that once a leave motion has been initiated in a class
    action, the limitation period is suspended.

[73]

It appears from these two legislative reactions, as well as the
    acknowledged surprise and concern in the securities bar and community,  that
    the
Timminco
decision interprets the legislation in an unintended way
    and limits the access to justice that the new remedy was intended to provide.
    This courts interpretation could also affect the interpretation and
    application of the statutory remedy in other provinces.

[74]

One could argue that the court need not reverse its own decision when
    the legislature is able to fix the statutory language and clarify its intent
    with amendments to the legislation. However, where the court is in the position
    to revisit its interpretation and is satisfied that the
Polowin
test is
    met, and especially when the courts revised interpretation could be given
    effect in other affected provinces, the better course is for the court to act.
    Otherwise, each province would have to take separate action. In
Polowin
,
    the legislature had already amended the legislation for the future, but the
    court nevertheless reversed its decision, in part in order to protect those not
    covered by the amendment.

[75]

Of course, it is still open to the legislature, if it so chooses, to reconsider
    the issue of commencement of a stand-alone claim for the statutory remedy, and
    to clarify at what stage of the litigation leave must be obtained.

(4) The
Timminco

decision is very recent

[76]

In
R. v. White and Côté
(1996)
,
    29 O.R. (3d) 577, [1996] O.J. No.2405 (C.A.), the case that preceded
Polowin
in reconsidering this courts approach to
stare decisis
, one of
    the factors that the court considered important in deciding whether to overrule
    a previous precedent was how recently it had been decided. As the court stated
    at p. 605: there would be less confusion and more certainty in correcting the
    error now rather than letting it take root.

[77]

Applying that principle here militates in favour of setting aside the
Timminco
interpretation of s. 28 of the
CPA
on these appeals.

CONCLUSION

[78]

For the above reasons, I would set aside the interpretation given to s.
    28 of the
CPA
in
Timminco
. I would hold that when a
    representative plaintiff in a class action brought within the
Securities Act
s. 138.14 limitation period, also pleads a cause of action based on s. 138.3 of
    the
Securities Act
, together with the facts that found that claim, and
    further pleads the intent to seek leave to commence an action under the
Securities
    Act
, then that claim has been asserted for the purpose of s. 28 of the
CPA
,
    and the limitation period is thereby suspended for all class members.

[79]

The result of this conclusion is that none of the three actions under
    appeal is statute-barred. In
Celestica
, the leave motion has yet to be
    heard. In
Silver v. IMAX
, leave has been granted
nunc pro tunc
.
    Based on my proposed disposition of these appeals, the
nunc pro tunc
order is not necessary.

[80]

In
Green v. CIBC
, the leave motion was heard and
    dismissed, based on
Timminco
. The respondent in that case has raised a
    further issue with respect to the granting of leave, and the appellant appeals
    the decision of the motion judge to deny certification of the common law claim
    for negligent misrepresentation. I turn now to these additional issues.

H.

Other issues raised in
Green
    v. cibc

(1) Did the motion
    judge err in his interpretation and application of the reasonableness test
    for granting leave

[81]

The respondent argues that if this court finds that the s. 138.3 action
    is not statute-barred, then the motion judge erred in his conclusion that leave
    should be granted based on the evidence presented. Specifically, the
    respondents position is that the motion judge erred in his interpretation of
    the reasonable possibility of success statutory standard, and that he set the
    bar for granting leave too low when he stated that the test was intended to
    screen out cases that, even though possibly brought in good faith, are so weak
    they cannot possibly succeed.

[82]

The respondent focuses on the motion judges conclusion with respect to
    the standard to be applied on the leave test in para. 373 of his reasons:

I respectfully agree with van Rensburg J. and Tausenfreund J.
    that the leave requirement is a relatively low threshold.
It is meant to
    screen out cases that, even though possibly brought in good faith are so weak
    they cannot possibly succeed.
This is consistent with the purpose of the
    legislation 
to screen out strike suits that are plainly unmeritorious.

It is not meant to deprive
bona fide
litigants, with a difficult but not impossible case, from having their day in
    court.
This interpretation is also consistent with the philosophy of our
    legal system that contentious issues of fact and law are generally decided
    after a full hearing on the merits. [Emphasis added.]

[83]

The respondent interprets this paragraph to mean that the standard has
    been set so low that a
mere
possibility of success rather than a
reasonable
possibility will suffice. I do not agree.

[84]

I do agree with the respondent that to properly interpret and apply the
    leave standard, a reasonable possibility that at trial the action will be
    resolved in the plaintiffs favour, it is essential to give full effect to the
    word reasonable.

[85]

Fortunately, in the class action context, the reasonable
    possibility concept is very familiar because it is used for determining whether
    the pleading discloses a cause of action as required by the first part of the
    test for certification in s. 5(1)(a) of the
CPA
. As this court
    recently said in
Arora v. Whirlpool Canada LP,
2013 ONCA 657, at para.
    14:

Certification is to be denied on the
    basis that the requirement of s. 5(1)(a) is not met only "if, assuming the
    facts pleaded are true, it is plain and obvious that the pleading discloses no reasonable
    cause of action, meaning that the plaintiff has no reasonable prospect of
    success":
Taylor v. Canada (Attorney General)
, 2012 ONCA 479, 111 O.R. (3d) 161
(Ont. C.A.), at para. 22, citing
Hunt v. T & N plc
, [1990] 2 S.C.R. 959
(S.C.C.), at p. 980;
Knight v. Imperial Tobacco Canada Ltd.
, 2011 SCC 42, [2011] 3 S.C.R. 45
(S.C.C.), at paras. 17-19;
Wellington v. Ontario
, 2011 ONCA 274, 105 O.R. (3d) 81
(Ont. C.A.), at para. 14, leave to appeal refused,
[2011] S.C.C.A. No. 258
(S.C.C.).

[86]

The phrase reasonable prospect of success was used by
    McLachlin C.J. in
Knight v. Imperial Tobacco Canada Ltd
, 2011 SCC 42,
    [2011] 3 S.C.R. 45 (also called
R. v. Imperial Tobacco Canada Ltd
.)
    where, in reference to a motion to strike a claim, the Chief Justice stated the
    test to be whether the claim has any reasonable prospect of success. She
    described its effect as weeding out the hopeless claims and ensuring that
    those that have some chance of success go to trial (para.19). Again, at para.
    20, she refers to claims that have a reasonable prospect of success and a
    reasonable chance of success.

[87]

It is apparent that the terms prospect and chance are
    being used by the Chief Justice as synonyms, and I would include the term
    possibility as another one.

[88]

The purpose of the leave provision under Part XXIII.1 of the
Securities Act
is to discourage and eliminate bad faith strike suits
    that do not have a reasonable possibility of being successful. The statute asks
    the leave judge to first determine good faith, then whether there is a
    reasonable possibility that the action will be resolved at trial in favour of
    the plaintiff,
i.e.
that the plaintiffs case will be successful  a
    reasonable possibility of success. In order to make that determination, the
    motion judge applies the same test that is used for determining whether the
    claim has a reasonable prospect of success for the purpose of certification. As
    the Chief Justice has described it, the purpose is to weed out hopeless claims
    and only allow those to go forward that have some chance of success.

[89]

Of course, the evidentiary record for the leave and
    certification motions is quite different. For the leave motion, each side may
    file affidavit evidence upon which there can be cross-examination. But, as has
    been pointed out by both Strathy J. and van Rensburg J., the motion is brought
    before discovery and production of documents, with the result that the evidence
    may or may not be the same at the trial. In contrast, for the certification
    motion under s. 5(1)(a), there is no evidentiary record, but the facts as
    pleaded in the statement of claim are taken to be true. In both cases, there is
    an evidentiary or deemed evidentiary record to which the test is applied.

[90]

The motion judge stated that he agreed with van Rensburg J.
    (in
Silver v. IMAX
) and Tausenfreund J. (in
Dobbie
v.
Arctic
    Glacier Income Fund,
2011 ONSC 25, 3 C.P.C. (7th) 261) that the leave
    requirement is a relatively low threshold. Perell J. in
Zaniewicz v.
    Zungai Haixi Corp,
2012 ONSC 6061, at para. 37, described it as a
    preliminary low-level merits based leave test. I agree with these descriptive
    characterizations. However, beyond that, it is not necessary, in my view, to
    try to further qualify the test. As discussed above, it has been effectively
    described by McLachlin C.J. in relation to the
Hunt v. Carey
test for
    determining if a claim should be struck as disclosing no cause of action, when
    deciding whether a class action can be certified.

[91]

In the securities class action context, there is also a
    significant procedural advantage to having the same test apply to the leave
    motion as to the certification motion. If the leave motion is heard before the
    certification motion and leave is denied, the claim is at an end. But if leave
    is granted, it will be unnecessary to reconsider the issue on the certification
    motion. Because the test is the same, and the evidentiary basis is the highest
    it can be for the plaintiff on the certification motion, once leave is granted
    on the record filed, the claim will also meet the cause of action criterion
    under s. 5(1)(a) of the
CPA
.

[92]

There was considerable discussion at the oral hearing before
    this court about how quickly or expeditiously the leave motion is able to be
    heard and should be heard. Because the leave motion does not necessarily have
    to be heard and decided within the three-year limitation period when the
    statutory claim is asserted within the three-year limitation period in a class
    action, there is flexibility for the parties, together with the class action
    case management judge, to determine the best timing for the leave motion. That
    determination will also include whether it should be heard before or at the
    same time as the certification motion. The fact that the test for leave and for
    determining whether there is a cause of action is the same can shorten the
    proceedings considerably and factor into the timing decision.

[93]

I am satisfied that Strathy J. applied the correct level of
    scrutiny when deciding whether leave should be granted in respect of each of
    the plaintiffs claims. At para. 374, after discussing the legislative and
    interpretive history of the leave test, he summarized the way he would approach
    the analysis as follows:

In my view, considering the purpose of the leave test and its
    legislative history, it would be unfair to the parties and to the court to
    expect the motion judge to engage in a finely calibrated weighing process. It seems
    to me that I should simply ask myself whether, having considered all the
    evidence adduced by the parties and having regard to the limitations of the
    motions process, the plaintiffs case is so weak or has been so successfully
    rebutted by the defendant, that it has no reasonable possibility of success.

[94]

He then went on to make findings in respect of each of the plaintiffs
    claims, determining whether there was a reasonable possibility that the
    plaintiffs would establish at trial each of the impugned misrepresentations. He
    found there was a reasonable possibility for some claims but not for others.
    After dealing with the corporate responsibility, he addressed the statutory
    responsibility of each of the individual defendants. Finally, he dealt with the
    statutory defences. He applied the following test at para. 447: whether there
    is a reasonable possibility that the defendants will not be able to establish
    one or both branches of the reasonable investigation defence contained in s.
    138.4(6) of the
Securities Act
. He concluded that there was such a
    reasonable possibility.

[95]

In the result, but for the conclusion he had reached with respect to the
    passing of the limitation period based on
Timminco
, the motion judge
    would have granted leave to the plaintiffs to pursue the three claims set out
    in Schedule B to these reasons.

[96]

Strathy J.s analysis was careful and detailed. He applied the test set
    out in the statutory provision for leave to the evidence before him. There is
    no basis to interfere with his conclusions.

(2) Did the motion
    judge err by failing to certify some issues in the class action for common law
    negligent misrepresentation?

[97]

The motion judge found that proof of reliance is a necessary component
    of a negligent misrepresentation claim. He referred to his earlier decision in
McKenna
    v. Gammon Gold Inc
., 2010 ONSC 1591, 88 C.P.C. (6th) 27, where he
    concluded that multiple plaintiffs would not be able to prove reliance as a
    common issue in a claim for negligent misrepresentation in either the primary
    or secondary markets, and that such claims were therefore fundamentally
    unsuitable for certification (paras. 159-161). He then noted that the Supreme
    Court of Canada had recently reaffirmed the need to establish reliance in
    negligent misrepresentation claims in
Sharbern Holding Inc. v. Vancouver
    Airport Centre

Ltd.
, 2011 SCC 23, [2011] 2 S.C.R. 175. Finally,
    he rejected the submission that fraud on the market or the efficient market
    theory could replace the need to prove individual reliance.

[98]

The appellants challenge these findings on two grounds. First, they say
    that the motion judge failed to consider whether certifying some of the issues
    that were common within the negligent misrepresentation claims would
    significantly advance the litigation; they submit that he erred in restricting
    his analysis solely to the common issue of reliance. Second, they argue that he
    should have certified the issue of inferred common reliance based on the fraud
    on the market or efficient market economic theories.

[99]

I would not give effect to the second ground. However, I agree with the
    appellants that certifying issues other than reliance that are common to the
    negligent misrepresentation claims would significantly advance those claims. For
    example, there may be investors who are entitled to a very large recovery
    beyond the capped amount allowed by the statutory claim. Those investors could
    use the findings on the common issues in order to advance their individual
    claims.

[100]

Dealing
    first with whether the issue of reliance should be certified, in other cases of
    negligent misrepresentation, such as Strathy J.s recent decision in
Cannon
    v. Funds for Canada Foundation,
2012 ONSC 3009, 218 A.C.W.S. (3d) 264, the
    facts allowed the court to certify certain common issues, including inferred
    reliance. In that case, investors had invested in a tax shelter which was
    promoted, in part, based on an opinion letter and a comfort letter from a
    defendant lawyer. Strathy J. was prepared to certify common issues relating to
    reliance on the basis that there were only two documents investors looked at,
    and the entire tax shelter was premised on those documents being true. In those
    circumstances, inferred group reliance could be certified as a common issue.

[101]

In
Green v. CIBC
, Strathy J. concluded that the issues of individual
    reliance were not suitable for certification on any basis. Nor could the issues
    of individual reliance be supplanted by an inference of group reliance in the
    secondary market context. He supported that conclusion by observing that there
    was no authority for the use of the fraud on the market theory to supplant
    the inquiry into individual reliance in the secondary market context.

[102]

Finally,
    Strathy J. also based his decision on the fact that the introduction of the
    statutory remedy for secondary market misrepresentation under s. 138.3 of the
Securities
    Act
was enacted, in part, due to the difficulty in proving reliance-based
    common law claims and the rejection in Ontario of the fraud on the market
    theory (para. 595). The remedy includes provisions that prevent abuse and
    protect continuing shareholders from damaging exposure to such claims. He
    observed that to allow common law claims where the corporate and shareholder
    protections are not available would render the new remedy and the protective
    leave process redundant.

[103]

I
    see no error in the motion judges analysis and no basis to interfere with his
    conclusion that the reliance issues should not be certified. However, if the
    motion judge intended to say that no issues in the entire common law
    misrepresentation claim can be certified alongside the statutory claim, that
    suggestion conflicts with s. 138.13 of the
Securities Act
,
which provides:

The right of action for damages and the defences to an action
    under s. 138.3 are in addition to, and without derogation from, any other
    rights or defences the plaintiff or defendant may have in an action brought
    otherwise than under this Part.

[104]

The
    first five proposed common issues identified by the plaintiffs refer to the
    conduct and intent of the defendant CIBC.
[7]
(There is no appeal on this ground as against the individual defendants.) I see
    no reason why those issues cannot and should not be certified as against CIBC
    in order to advance the litigation. See
Cloud v. Canada (Attorney General)
,
    [2004] O.J. No. 4924, 73 O.R. (3d) 401, at para. 52. The trial judge may order
    individual trials to determine the issues of reliance and damages in accordance
    with s. 25 of the
CPA
.

[105]

I
    would therefore allow the appeal in respect of those issues and allow them to
    be certified.

CONCLUSION

[106]

In
    the result, in
Green v. CIBC
, I would allow the appeal to the extent
    that the order dismissing the class action as statute-barred would be set aside
    and the common issues in the common law claim relating to the conduct and intent
    of the defendant CIBC set out in Schedule B to these reasons would be
    certified. The finding of the motion judge that would have granted leave to
    commence the statutory action in respect of the common issues that he would
    have certified, also set out in Schedule B, plus the denial of certification
    of common issues relating to the issue of reliance in the common law claim would
    be confirmed.

[107]

In
Silver v. IMAX
, I would dismiss the appeal.

[108]

In
Celestica
, I would dismiss the appeal. I would confirm the conclusion
    that that action is not statute-barred, but for the reasons set out above. I
    would confirm the conclusion that the motion for leave can now be heard.

[109]

At
    the conclusion of the hearing of these appeals, it was agreed that costs of the
    appeals would be dealt with following release of the reasons for decision. If
    the parties are unable to agree on the costs of the appeals, the successful
    parties shall each submit a costs brief together with brief (maximum 3 pages)
    written submissions within 30 days of release of these reasons. The responding
    parties may make brief (maximum 4 pages) written response submissions within 14
    days thereafter.

Released:

FEB -3 2014                                     K. Feldman
    J.A.

DD                                                  I
    agree Doherty J.A.

I
    agree E.A. Cronk J.A.

I
    agree R.A. Blair J.A.

I
    agree R. Juriansz J.A.


SCHEDULE A

Securities Act
:
    Part XXIII.1

138.3  (1)
Where a
    responsible issuer or a person or company with actual, implied or apparent
    authority to act on behalf of a responsible issuer releases a document that
    contains a misrepresentation, a person or company who acquires or disposes of
    the issuers security during the period between the time when the document was
    released and the time when the misrepresentation contained in the document was
    publicly corrected has, without regard to whether the person or company relied
    on the misrepresentation, a right of action for damages against,

(a) the
    responsible issuer;

(b) each
    director of the responsible issuer at the time the document was released;

(c) each officer
    of the responsible issuer who authorized, permitted or acquiesced in the
    release of the document;

(d) each
    influential person, and each director and officer of an influential person, who
    knowingly influenced,

(i) the
    responsible issuer or any person or company acting on behalf of the responsible
    issuer to release the document, or

(ii) a director
    or officer of the responsible issuer to authorize, permit or acquiesce in the
    release of the document; and

(e) each expert
    where,

(i) the
    misrepresentation is also contained in a report, statement or opinion made by
    the expert,

(ii) the
    document includes, summarizes or quotes from the report, statement or opinion
    of the expert, and

(iii) if the
    document was released by a person or company other than the expert, the expert
    consented in writing to the use of the report, statement or opinion in the
    document.

(2)
Where a person with
    actual, implied or apparent authority to speak on behalf of a responsible
    issuer makes a public oral statement that relates to the business or affairs of
    the responsible issuer and that contains a misrepresentation, a person or
    company who acquires or disposes of the issuers security during the period
    between the time when the public oral statement was made and the time when the
    misrepresentation contained in the public oral statement was publicly corrected
    has, without regard to whether the person or company relied on the
    misrepresentation, a right of action for damages against,

(a) the
    responsible issuer;

(b) the person
    who made the public oral statement;

(c) each
    director and officer of the responsible issuer who authorized, permitted or
    acquiesced in the making of the public oral statement;

(d) each
    influential person, and each director and officer of the influential person,
    who knowingly influenced,

(i) the person
    who made the public oral statement to make the public oral statement, or

(ii) a director
    or officer of the responsible issuer to authorize, permit or acquiesce in the
    making of the public oral statement; and

(e) each expert
    where,

(i) the
    misrepresentation is also contained in a report, statement or opinion made by
    the expert,

(ii) the person
    making the public oral statement includes, summarizes or quotes from the
    report, statement or opinion of the expert, and

(iii) if the
    public oral statement was made by a person other than the expert, the expert
    consented in writing to the use of the report, statement or opinion in the
    public oral statement.

(3)
Where an influential
    person or a person or company with actual, implied or apparent authority to act
    or speak on behalf of the influential person releases a document or makes a
    public oral statement that relates to a responsible issuer and that contains a
    misrepresentation, a person or company who acquires or disposes of the issuers
    security during the period between the time when the document was released or
    the public oral statement was made and the time when the misrepresentation
    contained in the document or public oral statement was publicly corrected has,
    without regard to whether the person or company relied on the
    misrepresentation, a right of action for damages against,

(a) the
    responsible issuer, if a director or officer of the responsible issuer, or
    where the responsible issuer is an investment fund, the investment fund
    manager, authorized, permitted or acquiesced in the release of the document or
    the making of the public oral statement;

(b) the person
    who made the public oral statement;

(c) each
    director and officer of the responsible issuer who authorized, permitted or
    acquiesced in the release of the document or the making of the public oral
    statement;

(d) the
    influential person;

(e) each
    director and officer of the influential person who authorized, permitted or
    acquiesced in the release of the document or the making of the public oral
    statement; and

(f) each expert
    where,

(i) the
    misrepresentation is also contained in a report, statement or opinion made by
    the expert,

(ii) the
    document or public oral statement includes, summarizes or quotes from the report,
    statement or opinion of the expert, and

(iii) if the
    document was released or the public oral statement was made by a person other
    than the expert, the expert consented in writing to the use of the report,
    statement or opinion in the document or public oral statement.

(4)
Where a responsible
    issuer fails to make a timely disclosure, a person or company who acquires or
    disposes of the issuers security between the time when the material change was
    required to be disclosed in the manner required under this Act or the
    regulations and the subsequent disclosure of the material change has, without
    regard to whether the person or company relied on the responsible issuer having
    complied with its disclosure requirements, a right of action for damages
    against,

(a) the
    responsible issuer;

(b) each
    director and officer of the responsible issuer who authorized, permitted or
    acquiesced in the failure to make timely disclosure; and

(c) each
    influential person, and each director and officer of an influential person, who
    knowingly influenced,

(i) the
    responsible issuer or any person or company acting on behalf of the responsible
    issuer in the failure to make timely disclosure, or

(ii) a director
    or officer of the responsible issuer to authorize, permit or acquiesce in the
    failure to make timely disclosure.

(5)
In an action under
    this section, a person who is a director or officer of an influential person is
    not liable in that capacity if the person is liable as a director or officer of
    the responsible issuer.

(6)
In an action under
    this section,

(a) multiple
    misrepresentations having common subject matter or content may, in the
    discretion of the court, be treated as a single misrepresentation; and

(b) multiple
    instances of failure to make timely disclosure of a material change or material
    changes concerning common subject matter may, in the discretion of the court,
    be treated as a single failure to make timely disclosure.

(7)
In an action under
    subsection (2) or (3), if the person who made the public oral statement had
    apparent authority, but not implied or actual authority, to speak on behalf of
    the issuer, no other person is liable with respect to any of the responsible
    issuers securities that were acquired or disposed of before that other person
    became, or should reasonably have become, aware of the misrepresentation.

138.14
:
No action shall be
    commenced under section 138.3,

(a) in the
    case of misrepresentation in a document, later than the earlier of,

(i)
    three years after the date on which the document containing the
    misrepresentation was first released, and

(ii)
    six months after the issuance of a news release disclosing that leave has been
    granted to commence an action under section 138.3 or under comparable
    legislation in the other provinces or territories in Canada in respect of the
    same misrepresentation;

(b)
    in the case of a misrepresentation in a public oral statement, later than the
    earlier of,

(i)
    three years after the date on which the public oral statement containing the
    misrepresentation was made, and

(ii)
    six months after the issuance of a news release disclosing that leave has been
    granted to commence an action under section 138.3 or under comparable
    legislation in another province or territory of Canada in respect of the same
    misrepresentation; and

(c) in the
    case of a failure to make timely disclosure, later than the earlier of,

(i)
    three years after the date on which the requisite disclosure was required to be
    made, and

(ii)
    six months after the issuance of a news release disclosing that leave has been
    granted to commence an action under section 138.3 or under comparable
    legislation in another province or territory of Canada in respect of the same
    failure to make timely disclosure.


SCHEDULE B

Common law negligent
    misrepresentation issues that would have been certified as against CIBC in
Green v. CIBC
:

1.  Did CIBC owe a duty of care to Class Members?

2.  Did CIBC make representations, as set out in
    paragraphs 144 to 208 of the Second Amended Statement of Claim, concerning the
    overall extent of CIBC's CDO Exposure (as defined in the claim) and the extent
    of the impaired value of CIBC's CDO Portfolio and the hedges purchased to
    provide protection against the default of the RMBS and CDOs held directly and
    indirectly by CIBC during the Class Period, which were untrue, inaccurate or
    misleading? If so, what were the untrue, inaccurate or misleading
    representations made by CIBC, when, where and how?

3.  Did CIBC make the representations described above
    negligently? If so, when, where and how were the representations made?

4.  Were the representations described above publicly
    corrected? If so, when?

5.  Did CIBC make the representations intending that
    the Class Members rely upon them in acquiring CIBC shares?

Issues on which leave to commence the
    statutory claim would have been granted:

(a) the claim against CIBC and Brian Shaw in connection with
    the May 31, 2007 earnings conference call and against the three individual
    defendants who acquiesced in the statements made by Mr. Shaw;

(b) the claim against CIBC and Woods in connection with the August 30, 2007 BNN
    interview;

(c) the claim against CIBC, McCaughey and Woods in connection with the core
    documents, namely Q2, Q3, Q4 and fiscal 2007 financial statements and reports.

Common issues that would have been
    certified in the statutory action in respect of the above three
    misrepresentations (with necessary modifications) on which leave would have
    been granted:

8.  Did some or all of the
    representations, as described above, made by CIBC and the Individual
    Defendants, or any of them, during the Class Period, constitute a
    misrepresentation within the meaning of section 138.3 of the Securities Act?

9. If the answer to (8) is yes,
    did the Individual Defendants, or any of them, authorize, permit, acquiesce in
    the release of any or all of the public oral statements or documents containing
    a misrepresentation within the meaning of section 138.3 of the Securities Act?

10. If the answer to (8) is yes,
    did CIBC or the individual Defendants, or any of them, know that the non-core
    document as defined under the Securities Act or the public oral statement
    contained a misrepresentation, or deliberately fail to acquire knowledge that
    the non-core document or public oral statement contained the misrepresentation,
    or are guilty of gross misconduct in connection with the release of the
    non-core document or the making of the public oral statement that contained the
    misrepresentation?

14. If the answer to either (8)
    [or (11)] is yes, have the Defendants, or some of them, established a
    reasonable investigation or expert reliance defence under the Securities Act?

15. Can any or all of the
    Defendants rely on section 138.7 of the Securities Act in order to limit their
    liability in the prescribed statutory amounts? If CIBC can rely on section
    138.7 of the Securities Act, what was CIBCs market capitalization for the
    purposes of determining the cap on its liability?





[1]
An appeal
    from a refusal to certify a class proceeding lies to the Divisional Court,
    pursuant to s. 30(1) of the
CPA
.
However, an appeal from a
    final order, the dismissal of the leave application and the action itself, lies
    to this court, pursuant to s. 6(1)(b) of the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43 (the
CJA
). Since the appeal lies to both courts
    in the same proceeding, this court has jurisdiction to hear and determine the
    appeal: s. 6(2) of the
CJA
;
Cavanaugh v. Grenville Christian
    College
, 2013 ONCA 139, [2013] O.J. No.1007, at paras. 24 and 32-33.



[2]

Section
    138.14 provides:
No action shall be commenced under section 138.3,

(a) in the case of misrepresentation in a document, later than the
    earlier of,

(i) three years after the date on which the document containing
    the misrepresentation was first released, and

(ii) six months after the issuance of a news release disclosing
    that leave has been granted to commence an action under section 138.3 or under
    comparable legislation in the other provinces or territories in Canada in
    respect of the same misrepresentation;

(b) in the case of a misrepresentation in a public oral statement,
    later than the earlier of,

(i) three years after the date on which the public oral statement
    containing the misrepresentation was made, and

(ii) six months after the issuance of a news release disclosing
    that leave has been granted to commence an action under section 138.3 or under
    comparable legislation in another province or territory of Canada in respect of
    the same misrepresentation; and

(c) in the case of a failure to make timely disclosure, later than
    the earlier of,

(i) three years after the date on which the requisite disclosure
    was required to be made, and

(ii) six months after the issuance of a news release disclosing
    that leave has been granted to commence an action under section 138.3 or under
    comparable legislation in another province or territory of Canada in respect of
    the same failure to make timely disclosure.



[3]
In
Celestica
, the
Xing
and
Berzi
actions were filed
    in Ontario in 2007 and 2008 respectively, but the
Millwright
action,
    which had been on hold while the parties monitored the U.S. action, was only
    filed in Ontario on April 8, 2011, after the limitation period expired.
    However, Perell J. consolidated all three actions on April 13, 2012 (SCJ Court
    File Nos. 54938CP, 08-361468-00CP, and CV-11-424069-00CP).



[4]
The
Patented Medicines (Notice of Compliance) Regulations
, S.O.R.
    /93-133, as amended, cited by the Canadian Imperial Bank of Commerce in
Green
    v. CIBC
as an example of an analogous time limit, do not contain a
    limitation period
per se
. They provide for a 24-month stay of the
    power of the federal Minister of Health to issue a Notice of Compliance where
    there is a claim with respect to a drug patent. The Regulations on their face
    give the court the discretion to extend the time if the claim is not expedited.
    If the case is not disposed of within two years and the court does not extend
    the time, the Minister could issue a Notice of Compliance, but the Federal
    Court does not automatically lose jurisdiction over the case.



[5]
See paras. 37 and 38 above.



[6]
See paras. 67, 68 and 69 below.



[7]
See Schedule B  to these reasons.


